Title: From John Adams to John Jay, 15 May 1780
From: Adams, John
To: Jay, John


     
      Dear Sir
      Paris May 15th. 1780
     
     I shall not always stand upon Ceremonies, nor wait for Answers to Letters, because useful Hints may be given, which would be lost if one were to wait Returns of Posts.
     The British Channel Fleet is reckoned this Year at from thirty to thirty seven Ships of the Line, but it is well known that they depend upon Seamen to be pressed from their first West India Fleet, in order to make up this Computation, without which they cannot make thirty. It is therefore of great Importance that this first West India Fleet should be intercepted. It will come Home the latter End of June or Beginning of July, certainly not before the middle of June. A Ship or two of the Line, with a fifty Gun Ship or two with five or six Frigates, would have a great probability of intercepting this fleet. Is there any Service, upon which such a Number of Vessels could be better employed, than in cruising pretty far in the Bay of Biscay, and somewhat North South of Cape Clear, with this View? It is really astonishing that France and Spain, should be so inattentive to the English Convoys. The safest, easiest, surest way of reducing the Power and the Spirits of the English, is to intercept their Trade. It is every Year exposed: yet every Year escapes; by which means, they get Spirits to indulge their Passions, money to raise Millions and Men to mann their Ships.
     Pray is it not necessary to think a little of Portugal? Should not Spain, France, and America too, use their Influence with Portugal, to shut her ports against the armed Vessels of all Nations at War, or else admit freely the armed Vessels of all? Under her present System of Neutrality as they call it, the Ports of Portugal are as advantageous to England, as any of her own, and more injurious to the Trade of Spain and America, if not of France, while they are of no Use at all to France, Spain, or America. This little Morsel of a State ought not to do so much Mischief so unjustly. If She is Neutral, let her be neutral—not say She is neutral and be otherwise. Would it not be proper for Congress to discover some Sensibility to the Injuries the United States recieve from these States such as Denmark and Portugal? I think they should remonstrate cooly and with Dignity: not go to war, nor be in a Passion about it, but show that they understand their Behaviour. Denmark restored Jones’s and Landais Prizes to England without knowing why. Why would it not do to remonstrate, then prohibit any productions of Portugal from being consumed in America.
     The prospect brightens in the West Indies. De Guichen has arrived. De la Motte Piquet has defended himself very well, secured his Convoys, fought the English even with inferiour Force, and got the better. De Guichen’s Appearance dissipated all thoughts of their Expedition, and threw the English Islands into great Consternation. But You will see in the public prints all the News, which the two Courts have recieved, Versailles and London. The Force from Brest which sailed the second and that from Cadiz, which I hope sailed as soon or sooner, will not diminish the Terror and Confusion of the English in America and the Islands.
     
      J. A.
     
    